Exhibit 10.3
Great Plains Energy Incorporated (Great Plains Energy)
Long-Term Incentive Plan


Awards Standards and Performance Criteria
Effective as of January 1, 2011




Objective


The purpose of the Great Plains Energy Long-Term Incentive Plan (“Plan”) is to
encourage officers and other key employees to acquire a proprietary and vested
interest in the growth and performance of Great Plains Energy (the “Company”);
to generate an increased incentive to enhance the value of the Company for the
benefit of its customers and shareholders; and to aid in the attraction and
retention of the qualified individuals upon whom the Company’s success largely
depends.  The Plan provides equity incentives for the achievement of increased
shareholder value over a multi-year period.


Eligible employees include officers and other key employees of Great Plains
Energy, Kansas City Power & Light (KCP&L), and KCP&L Greater Missouri Operations
Company (GMO) (“participants”), as approved by the Compensation and Development
Committee (“Committee”) of the Board of Directors.


Awards


Awards generally are recommended by the Committee and approved by the
independent members of the Board of Directors and set as a percentage of the
participant’s base salary  Percentages will vary based on level of
responsibility, market data, and internal comparisons.  Awards generally will be
based on a dollar amount which will then be converted to shares of restricted
stock, performance shares, or a combination of both as determined by the
independent members of the Board of Directors, using the Fair Market Value as of
the grant date.


Performance Criteria


The amount of an individual participant’s performance share award will be
determined based on performance against the specific objectives and performance
levels approved by the independent members of the Board of Directors.  Each
participant will receive an award agreement including, among other things, the
applicable objectives and performance levels.  These objectives and performance
levels will also be attached as an appendix to this document.


Payment and Awards


Time-based restricted stock will be payable in shares of Company common stock
unless otherwise determined by the Committee.  Dividends accrued on the
restricted stock will be reinvested during the period under the Company’s
Dividend Reinvestment and Direct Stock Purchase Plan (DRIP) and will also be
paid in stock at the end of the period.  Restricted stock is issued in the name
of the participant; consequently, the participant will have the right to vote
the restricted stock during the period.


Performance shares will be paid with a combination of cash sufficient, in
combination with the cash dividend equivalents, to satisfy withholding taxes,
with the remainder of the payment in
 
 

--------------------------------------------------------------------------------

 
shares of Company common stock, unless otherwise determined by the
Committee.  Dividend equivalents over the performance period will be calculated
on the actual number of performance shares earned and paid in cash.


Earned performance share awards will be payable to each participant as soon as
practicable after the end of the performance period, subject to Committee
verification of performance.  To the extent practicable, performance share
payments shall occur during an “open window” period.


The Company may deduct from the cash portion of any award all applicable
withholding and other taxes applicable to the entire award. No Company common
stock will be paid under an award until the participant (or the participant’s
successor) has paid to the Company the amount that must be withheld under
federal, state and local income and employment tax laws or the participant and
the Company have made satisfactory provision for the payment of such taxes. As
an alternative to making a cash payment to satisfy the applicable withholding
taxes, the participant or the participant’s successor may elect to have the
Company retain that number of shares (valued at their Fair Market Value, as that
term is defined in the Company’s Long-Term Incentive Plan, as may be amended or
restated) that would satisfy the applicable withholding taxes, subject to the
Committee’s continuing authority to require cash payment notwithstanding
participant’s election.


To the extent the participant elects to have shares withheld to cover the
applicable minimum withholding requirements, the participant must complete a
withholding election on the form provided by the Corporate Secretary of the
Company and return it to the designated person set forth on the form no later
than the date specified thereon (which shall in no event be more than sixty days
from the grant date of the award).  The participant may elect on such form to
deliver additional shares for withholding above the minimum required withholding
rate, but not to exceed the participant’s individual marginal tax rate.  To the
extent no withholding election is made before the date specified, the
participant is required to pay the Company the amount of federal, state and
local income and employment tax withholdings by cash or check at the time the
participant recognizes income with respect to such shares, or must make other
arrangements satisfactory to the Company to satisfy the tax withholding
obligations after which the Company will release or deliver, as applicable, to
the participant the full number of shares.


The company will, to the full extent permitted by law, have the discretion based
on the particular facts and circumstances to require that each participant
reimburse the Company for all or any portion of any awards if and to the extent
the awards reflected the achievement of financial results that were subsequently
the subject of a restatement, or the achievement of other objectives that were
subsequently found to be inaccurately measured , and a lower award would have
occurred based upon the restated financial results or inaccurately measured
objectives.  The Company may, in its discretion, (i) seek repayment from the
participants; (ii) reduce the amount that would otherwise be payable to the
participants under current or future awards; (iii) withhold future equity grants
or salary increases; (iv) pursue other available legal remedies; or (v) any
combination of these actions. The Company may take such actions against any
participant, whether or not such participant engaged in any misconduct or was
otherwise at fault with respect to such restatement or inaccurate measurement.
The Company will, however, not seek reimbursement with respect to any awards
paid more than three years prior to such restatement or the discovery of
inaccurate measurements, as applicable.
 
 
 

--------------------------------------------------------------------------------

 
Administration


The Committee has the full power and authority to administer, and interpret the
provisions of, the Plan.  The Committee has the power and authority to add,
delete and modify the provisions of this document at any time.  This document
does not replace or change the provisions or terms of the Plan; in the event of
conflicts between this document and the Plan, the Plan is controlling.


Adopted by the independent members of
the Board of Directors on February 8, 2011




By:______________________________
Robert H. West, Lead Director



 
 

--------------------------------------------------------------------------------

 

Appendix


2011 – 2013 Performance Criteria


Objectives
Weighting
(Percent)
Threshold
(50%)
Target
(100%)
Stretch
(150%)
Superior
(200%)
           
1.2013 FFO to Total Adjusted Debt 1
50
16.0%
17.0%
18.5%
20.0%
           
2.Total Shareholder Return (TSR) versus EEI Index2
50
 
See below
 

 
 
 
As of the date of this filing Great Plains Energy Incorporated has not provided
earnings or other guidance for 2011 or future periods.



--------------------------------------------------------------------------------

 
1 FFO to Total Adjusted Debt is calculated using Standard and Poor’s
methodology.  FFO to Total Adjusted Debt is a measure that is not calculated in
accordance with generally accepted accounting principles ("GAAP"). 
2 Total Shareholder Return (TSR) is compared to an industry peer group of the
Edison Electric Institute (EEI) index of electric companies during the
three-year measurement period from 2011-2013. At the end of the three-year
measurement period, the Company will assess its total shareholder return
compared to the EEI index. Depending on how the Company ranks, the executive
will receive a percentage of the performance share grants according to the
following table:
 
Percentile Rank
Payout Amount (Percent of Target)
   
75th and above
200
60th to 74th
150
40th to 59th
100
25th to 39th
50
24th and below
0
